Citation Nr: 0120740	
Decision Date: 08/14/01    Archive Date: 08/16/01	

DOCKET NO.  00-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services rendered during the veteran's 
hospitalization at Highland Hospital from January 11, 2000 to 
February 9, 2000.


WITNESSES AT HEARING ON APPEAL

The veteran, and his son


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



REMAND

The veteran served on active duty from January 1962 to June 
1966.  He has not been granted service connection for any 
disability.

The veteran was hospitalized at Highland Hospital on 
January 11, 2000, through the emergency room, with strep 
pneumonia and sepsis, acute renal insufficiency, and acute 
versus chronic liver failure.  His respiratory situation and 
renal function worsened, but after extensive treatment, he 
was stabilized.  He was transferred to a Department of 
Veterans Affairs (VA) hospital on February 9, 2000 after he 
was stable.  The principal diagnoses included pneumonia, 
respiratory failure, acute renal failure, and debilitation.

In March 2000, the veteran and the hospital requested payment 
or reimbursement for the expenses incurred while hospitalized 
at Highland Hospital.  The hospital submitted a hospital 
summary.

The VA Medical Center in Shreveport Louisiana, the Agency of 
Original Jurisdiction (AOJ), informed the veteran and the 
hospital that the claim for payment or reimbursement of the 
medical services would be denied because they were not 
authorized and because the veteran did not have any service-
connected disability and therefore did not meet the criteria 
for payment of unauthorized medical services pursuant to 
38 C.F.R. § 17.120 and 17.121 (2000).

Thereafter, a statement was received from Edwidg Eugene, 
M.D., dated in May 2000, stating that he had treated the 
veteran in the emergency room on January 11, 2000.  
Dr. Eugene stated that the veteran had requested that he be 
transferred to the VA Hospital in Shreveport, Louisiana, 
because he had no private commercial insurance.  Dr. Eugene 
stated that he contacted the physician on call at the VA 
hospital that night, who confirmed that the veteran was 
eligible for care at the VA hospital.  Dr. Eugene stated that 
he was informed that the VA could not accept the veteran 
because there were no intensive care beds available, that he 
should be admitted to Highland Hospital, and that the VA 
should be contacted the next morning to attempt to transfer 
the veteran if a bed became available.

The veteran also submitted copies of clinical notes from 
Highland Hospital.  One note, from social services and dated 
January 14, 2000, indicates that the veteran's son had just 
provided information on the veteran's [military] service.  
The social worker indicated that a call had been made to the 
Alexandria Veterans Affairs Office, that Mrs. Mary Clark was 
contacted, and that Mrs. Clark provided information 
concerning VA regulations with regard to patient care.  It 
was further noted that the information had been relayed to 
the Highland Hospital business office, and that further 
contact would be made to the outpatient social services 
worker at the VA Hospital in Shreveport for assistance with 
transfer, if the veteran could be transferred.  Another 
notation on January 18, 2000, indicates that the veteran was 
too ill to transfer to the VA medical center, and that the 
personnel at Highland Hospital would continue to work with 
the VA and with the family for possible transfer when this 
could be accomplished.

On appeal, the veteran maintains that the VA hospital was 
contacted on several occasions during the first week of his 
hospitalization at Highland Hospital, that the VA hospital 
would not accept a transfer, and that the VA had agreed to 
pay for his medical care while he was hospitalized at 
Highland Hospital.  The veteran and his son testified at a 
hearing before the Board sitting at New Orleans, Louisiana, 
in May 2001.

The veteran has raised the question of VA authorization for 
the payment of his expenses while he was hospitalized at 
Highland Hospital for part or all of the period of time 
between January 11, 2000 and February 9, 2000.  See 38 C.F.R. 
§ 17.52-17.55 (2000).  He has introduced some evidence 
showing contact between Highland Hospital and the VA Hospital 
in Shreveport, Louisiana.  The adjudication of the question 
of whether there was prior authorization for the period of 
hospitalization at Highland Hospital is implicit within the 
finding by the AOJ that payment could not be made for 
unauthorized services.  Therefore that issue and the question 
of payment or reimbursement for the cost of unauthorized 
medical services are inextricably intertwined in this case.  
Since the question of authorization is the essence of the 
veteran's contentions, the AOJ must more completely 
articulate and adjudicate that question along with the 
presently recognized issue on appeal.

The present claims file does not contain any VA medical 
administration file for the veteran, or the full medical 
administration file for the veteran at Highland Hospital.  
The record which have been furnished show some contacts 
between the two hospital staffs, but the full administrative 
files, which presumably would contain any and all reports of 
contact between the hospitals, have not been associated with 
the present claims file.  Such medical administrative files 
should be obtained prior to appellate review.  

Finally, effective November 20, 2000, a new law was 
promulgated, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475,114 Stat. 2096 (2000) which, in 
effect, amends the law relating to the duty to assist.  There 
is now an expanded duty to assist, including the need to 
obtain pertinent records, the need for notice to the veteran 
concerning searching for and obtaining records, and the need 
to inform the veteran what, if any, further evidence not 
previously provided, is necessary to substantiate a claim.  
The law applies to all claims pending on the date of 
enactment.  In this case, the expanded duty to assist would 
seem to require a remand to assemble additional information 
and records, to adjudicate the additional issues raised, and 
to inform the veteran what, if any, further evidence not 
previously provided, is necessary to substantiate his claim.  

In view of the above, the case needs to be REMANDED for the 
following actions:

1.  The AOJ should obtain and incorporate 
with the present claims file the VA 
medical administrative file of the 
veteran, especially that portion 
pertaining to any contact with Highland 
Hospital for the period of the veteran's 
hospitalization at Highland Hospital from 
January 11, 2000 to February 9, 2000.

2.  The AOJ should request that Highland 
Hospital provide a copy of all notes 
pertaining to contact with the VA 
pertaining to the veteran during his 
period of hospitalization from 
January 11, 2000 to February 9, 2000, 
and/or all social service notes between 
the hospital and any VA medical facility 
or regional office.

3.  The AOJ should review the current 
appeal under the criteria for the payment 
of expenses for an authorized stay at a 
private medical facility under the 
provisions of 38 C.F.R. § 17.52-17.55, 
and the criteria for entitlement to 
reimbursement or payment for the cost of 
unauthorized medical services under the 
provisions of 38 C.F.R. §§ 17.120, 
17.121.

When the above actions have been completed, if there is a 
continued denial of the veteran's claim, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




